91 S.W.3d 331 (2002)
In the interest of K.M.S., a child.
No. 01-0753.
Supreme Court of Texas.
June 20, 2002.
Jack M. Pepper, Jack M. Pepper, P.C., Piano, for petitioner.
Brad M. Lamorgese, Dallas, for respondent.
PER CURIAM.
In this suit to establish paternity, David Gernenz seeks to set aside a prior order adjudicating Christopher Smith to be the father of K.M.S. Gernenz asserted that Smith's failure to notify him of the prior paternity proceedings denied him due process, but the trial court refused to set aside the order. Reversing the trial court's judgment, the court of appeals concluded that Smith's failure to give notice and serve citation on Gernenz in the earlier paternity suit violated Gernenz's constitutional right to due process. 68 S.W.3d 61, 67-71.
In its opinion, the court of appeals "decline[d] to follow" Texas Department of Protective & Regulatory Services v. Sherry, 46 S.W.3d 857 (Tex.2001), in which this Court interpreted various provisions of the Texas Family Code. Id. at 70. The court's refusal to follow Sherry does not affect the disposition of this case. Nevertheless, in reaching their conclusions, courts of appeals are not free to disregard pronouncements from this Court, as did the court of appeals here. Lofton v. Texas Brine Corp., 777 S.W.2d 384, 386 (Tex.1989) ("This court need not defend its opinions from criticism from courts of appeals; rather they must follow this court's pronouncements.").
The petitions for review are denied.